Exhibit 10.2

WAIVER AND RELEASE AGREEMENT

I, Christopher R. Celtruda, understand my last day of employment with Gardner
Denver, Inc. (“GDI”) is February 17, 2012 (“Termination of Employment Date”),
and I accept the following, which GDI promises to me, in consideration for the
promises I make in this Waiver and Release Agreement (this “Agreement”):

 

  •  

Payment of the sum of Two Hundred Twenty Five Thousand Three Hundred and Forty
Six Dollars ($225,346), less applicable withholdings, representing my annual
2011 bonus. This payment will be made upon the regular payment date of such
bonus paid by GDI;

 

  •  

Payment of a sum equivalent to six (6) months of COBRA medical insurance
premiums, to be made payable to me in lump sum, less applicable withholdings,
payable no earlier than the first practicable payroll date occurring at least
eight (8) days after my acceptance of and signature on this Agreement; and

 

  •  

Other Benefits:

 

  •  

My eligibility and right to payment under the GDI retirement savings plan and
supplemental excess defined contribution plan will be governed exclusively by
the terms and conditions of applicable plan document(s), using my Termination of
Employment Date as my separation from service and/or termination date as such is
defined in the applicable plan document(s). I understand that my contributions
and the company contributions will cease on my Termination of Employment Date.

 

  •  

I understand that all of my grants of stock options and stock units will be
unvested as of my Termination of Employment Date, and, therefore, will terminate
on my Termination of Employment Date.

 

  •  

Except as set forth above with respect to my annual 2011 bonus, my participation
in any GDI bonus plans, including but not limited to the Executive Annual Bonus
Plan and the Long-Term Incentive Plan, will cease as of my Termination of
Employment Date.

 

  •  

Any obligation I have to repay any GDI-paid relocation expenses, reimbursement
of relocation expenses, or other relocation benefit, resulting from my
separation of service and/or termination from employment with GDI is hereby
waived.

 

  •  

Any obligation I have to repay the Special Sign On Bonus set forth in my
April 7, 2011 offer letter is hereby waived.

 

  •  

I understand that I will continue to receive GDI’s executive tax return
preparation service regarding my 2011 tax return and tax planning services
through Rubin Brown, up to an aggregate amount no greater than $6,000.

 

  •  

I understand that I will have the right to elect COBRA benefits under the GDI
medical plan in accordance with federal law.

 

  •  

I understand that all other company benefits cease on my Termination of
Employment Date.

 

1



--------------------------------------------------------------------------------

Waiver and Release Agreement

Page 2 of 4

 

(1.) Complete and General Release. In consideration for receiving the pay and
benefits set forth above, I, for myself and my heirs, agents, executors,
administrators, successors and assigns, release, relinquish, waive and forever
discharge GDI, its subsidiaries, affiliates and all other related entities; its
and their predecessors, successors and assigns; the past, present and future
officers, directors, shareholders, trustees, members, employees, attorneys and
agents of any of the previously listed entities; any benefits plan maintained by
any of the previously listed entities at any time; and the past, present and
future sponsors, insurers, trustees, fiduciaries and administrators of such
benefit plans (collectively “Released Parties”) from all claims, liabilities,
demands and causes of action or suits of any kind, known or unknown, fixed or
contingent, of whatsoever kind or nature that I ever had, now have or may claim
to have as of the date of the signing of this Agreement, including but not
limited to, those arising out of my employment with GDI and my separation from
that employment. This Release includes, but is not limited to, a release of the
following types of claims:

(a) Claims of discrimination, harassment or retaliation, whether based on race,
color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin, whistle blowing or any other legally protected
class;

(b) Claims under the FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C.
section 621 et seq., and all other federal, state and local laws, statutes and
ordinances governing or concerning employment;

(c) Claims under the Worker Adjustment and Retraining Notification Act;

(d) Claims under federal, state or local laws, regulations, ordinances or court
decisions of any kind;

(e) Contract claims (whether express or implied);

(f) Tort claims, including without limitation, wrongful termination, defamation,
negligence, invasion of privacy or emotional distress;

(g) Claims under the Family and Medical Leave Act;

(h) Claims under the Employee Retirement Income Security Act; and

(i) Claims for attorney’s fees and costs.

Notwithstanding any other provision of this Release, the following are not
barred by this Release: (i) claims relating to the validity of this Release;
(ii) claims by either party to enforce this Release; (iii) claims that may arise
after the date this Release is signed; and (iv) claims that are not legally
waivable. This Release includes all claims for accrued or future wages, salary,
or benefits, but does not extend to my right to vested accrued benefits as set
forth in the plan documents of GDI governing such benefit programs and the right
under federal or state law to continue certain benefit coverages. I understand
that any and all claims for, and any rights to, any such vested accrued benefits
are governed exclusively by the plan documents of GDI, and that I have no rights
or entitlement arising from any contract or any other source to any such
benefits from GDI other than as provided by such plan documents as modified or
limited by this Agreement.

In addition, this Release will not operate to limit or bar my right to file an
administrative charge of discrimination with the Equal Employment Opportunity
Commission (EEOC) or to testify, assist or participate in an investigation,
hearing or proceeding conducted by the EEOC. However, this Release does bar my
right to recover any personal or monetary relief, including if I or anyone on by
behalf seeks to file a lawsuit on the same basis as the charge of
discrimination.

 

2



--------------------------------------------------------------------------------

Waiver and Release Agreement

Page 3 of 4

 

(2.) Return of All GDI Property. I agree that on my Termination of Employment
Date, I will return to my immediate supervisor all property of GDI, including
but not limited to keys, access cards, credit cards, electronics, storage media,
machinery, computer files and documents, and any other GDI property in my
possession related to GDI’s business or customer information.

(3.) No Admission of Liability. I acknowledge that this Agreement is not an
admission of liability or wrongdoing by GDI or any other Released Party.

(4.) Non-Competition/Non-Solicitation. I agree that for a period of twenty-four
(24) months following the termination of my employment, I will not (i) compete
with GDI by performing work for a direct competitor of GDI, its subsidiaries or
its affiliates; and/or (ii) be or become a partner, owner, investor, officer,
director, member, employee, independent contractor, agent of, consultant to or
give financial or other assistance to, any corporation, partnership, joint
venture or any other entity, person or contemplated enterprise engaging in or
planning to engage in any activities competitive with GDI, its subsidiaries or
its affiliates.

I also agree to abide by the restrictive covenants set forth in my April 7, 2011
offer letter, namely, that for a period of twenty-four (24) months following the
termination of my employment, I shall not directly or indirectly (i) induce,
solicit, request or advise any Customers (as defined below) to patronize any
business which competes with any business of GDI or its affiliates for which I
have had any management responsibility during my affiliation with GDI; or
(ii) entice, solicit, request or advise any employee of GDI or its affiliates to
accept employment (or other affiliation) with any other person, firm or
business. As used above, “Customers” means all customers of any business of GDI
or its affiliates with which I had contact or for which I had management
responsibility during my affiliation with GDI.

I acknowledge and agree that my breach of the covenants contained in this
paragraph 4 will cause immediate and irreparable harm to GDI, that the
restrictions of this paragraph are reasonable, and that GDI shall be entitled to
injunctive relief to enjoin any continuing breach of this paragraph and to
actual and consequential damages resulting therefrom (including attorney fees to
enforce this provision).

(5.) Confidential and Proprietary Information of the Company. During my
employment with GDI, I had access to much of GDI’s confidential information
including but not limited to: product margins, product strengths and weaknesses,
GDI policies, objectives, strategies, long range plans, plans for market product
development, financial information, payroll information, personnel information
and other similar information. I agree that I will not disclose any of the
confidential information gained in my position with GDI to the advantage of a
GDI competitor or to GDI’s disadvantage. I will also continue to abide by all
confidentiality restrictions pursuant to other agreements which I have executed
with GDI prior to the date of this Agreement.

(6.) Non-Disparagement. I agree not to disparage, denigrate, or defame GDI, its
affiliates and/or related persons, or any of its or their business products or
services.

(7.) Cooperation. I agree that I will cooperate with GDI and its attorneys in
the prosecution or defense of any litigation, or matters concerning which
litigation subsequently arises, which occurred or accrued during my employment,
and I understand that I will be reimbursed for reasonable expenses incurred
through such cooperation.

(8.) Consideration Period / Right to Revoke Period. I understand that I have
until and including             , 2012, a period of twenty-one (21) days to
review and consider this Agreement. I may return this Agreement in less than the
full consideration period only if my decision to shorten it was knowing and
voluntary and was not induced in any way by GDI. I understand that I have a
seven-day period after signing this Agreement to revoke or rescind this
Agreement. Such revocation must be in writing and directed to Susan A. Gunn,
1500 Liberty Ridge Drive, Suite 3000, Wayne, Pennsylvania 19087.

 

3



--------------------------------------------------------------------------------

Waiver and Release Agreement

Page 4 of 4

 

(9.) Savings Clause. I agree that if any part or provision of this Agreement is
deemed by any court to be invalid, void or unenforceable for any reason, the
remainder of the terms and provisions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.

(10.) Governing Law. This agreement shall be governed by and enforced in
accordance with the laws and jurisdiction of the Commonwealth of Pennsylvania.

I hereby acknowledge that I have carefully read and fully understand the
provisions of this Agreement. I have not relied upon any other representation or
statement, written or oral, except for those set forth in this Agreement. I also
hereby acknowledge that GDI has recommended that I consult with an attorney and
personal, financial and tax advisors prior to signing this Agreement, and I
acknowledge that I have had adequate time to do so. I am entering into this
Agreement knowingly and voluntarily and not as a result of any pressure,
coercion or duress.

 

/s/ Christopher R. Celtruda

Christopher R. Celtruda Dated: February 16, 2012

Accepted by:

GARDNER DENVER, INC.

 

By:  

/s/ Susan Gunn

Name:   Susan Gunn Title:   Vice President, Human Resources Dated:   February
16, 2012

 

4